               Case 2:16-cr-00100-GMN-DJA Document 336 Filed 02/26/19 Page 1 of 2



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   SUNETHRA MURALIDHARA, ESQUIRE
     Nevada Bar No. 13549
 3   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 4   Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
     Fax: (702) 382-4800
 6   Email: russ@wmllawlv.com
            smuralidhara@wmllawlv.com
 7   Attorneys for Jan Rouven Fuechtener
 8
                                                     UNITED STATES DISTRICT COURT
 9
                                                              DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                      )
                                                                    )    CASE NO. 2:16-CR-00100-GMN-CWH
12               Plaintiff,                                         )
                                                                    )
13                            vs.                                   )    NOTICE REGARDING
                                                                    )    DR. GREGORY HARDER
14   JAN ROUVEN FUECHTENER,                                         )
                                                                    )
15               Defendant.                                         )
                                                                    )
16
17   Certification: This notice is timely filed pursuant to the Court’s Minute Order dated February
18                            24, 2019 (ECF No. 331).
19               Defendant, JAN ROUVEN FUECHTENER, by and through his attorneys of record,
20   RUSSELL E. MARSH, ESQUIRE, and SUNETHRA MURALIDHARA, ESQUIRE, WRIGHT
21   MARSH & LEVY, hereby gives notice that Dr. Gregory Harder will be present at Mr. Fuechtener’s
22   sentencing hearing on February 28, 2019; and further that Mr. Fuechtener intends to call Dr. Harder
23   as an expert witness and make him available for cross-examination.
24               DATED this 26th day of February, 2019.
25                                                                  WRIGHT MARSH & LEVY
26
                                                                    By /s/ Russell E. Marsh
27                                                                    RUSSELL E. MARSH, ESQUIRE
                                                                      SUNETHRA MURALIDHARA, ESQUIRE
28                                                                    Attorneys for Jan Rouven Fuechtener


     J:\DEBBIE\PLEAD-2019\FUE/UNI/NTC RE DR. GREGORY HARDER
               Case 2:16-cr-00100-GMN-DJA Document 336 Filed 02/26/19 Page 2 of 2



 1                                                            CERTIFICATE OF SERVICE
 2               I HEREBY CERTIFY that on the 26th day of February, 2019, I caused a copy of the
 3   foregoing NOTICE REGARDING DR. GREGORY HARDER to be served via the Court’s CM/ECF
 4   electronic filing system addressed to all parties on the e-service list.
 5   Elham Roohani
     Assistant United States Attorney
 6   501 Las Vegas Boulevard South
     Suite 1100
 7   Las Vegas, NV 89101
 8
                                                                      BY    /s/ Debbie Caroselli
 9                                                                      An employee of Wright Marsh & Levy
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\FUE/UNI/NTC RE DR. GREGORY HARDER             2
